                                                              JS-6




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



JUSTIN PABON,                            Case No. CV 19-08700-JLS (DFM)

           Petitioner,                   JUDGMENT

              v.

L.J. MILUSNIC, Warden,

           Respondent.


      Pursuant to the Court’s Order Granting Respondent’s Motion to
Dismiss,
      IT IS ADJUDGED that the Petition is dismissed, and this action is
dismissed with prejudice.


Date: 03/22/2020                         ___________________________
                                         JOSEPHINE L. STATON
                                         United States District Judge




                                     1
